Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  There is no support for the new recitation in claim 11 of the connector protrusion to be electrically connected to a medical device.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkinson et al 7195512.
	Regarding claim 11, Jenkinson et al discloses a connector cover configured to be used in an ultrasonic probe connector comprising: a case 70; and a coupling device disposed at one side in the case 
Regarding claim 12, Jenkinson et al discloses the hook is a first hook 94, the connector protrusion is a first protrusion, and the body further comprises a second hook 94, wherein the first hook and the second hook are spaced apart from each other, wherein the first hook is configured to be coupled to the first protrusion, and the second hook is configured to be coupled to a second protrusion provided to protrude from the connector toward the first direction.
Regarding claim 13, Jenkinson et al discloses the coupling device is a first coupling device 96, and the coupling device further comprises a second coupling device 96 disposed at the other end of the case and configured to be coupled to the connector.
Claims 1-6, 8-10 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  it would not have been obvious to form the fastening portion of Jenkinson et al (the closest prior art) as a hole or groove; in combination with the rest of the subject matter of the respective base claim.
Applicant's arguments filed March 22, 2022 have been fully considered but they are not persuasive.  Contrary to applicant’s assertion, there is no disclosure of the connector protrusion being “electrically” connected to a medical device.  In any event, claim 11 only positively claims the connector .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833